                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

 Case No.         CV 18-6806-DMG (RAOx)                                            Date      December 17, 2018

 Title       Luiza Arutunian v. Mercedes-Benz USA, LLC                                            Page    1 of 4

 Present: The Honorable            DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                   KANE TIEN                                                      NOT REPORTED
                   Deputy Clerk                                                    Court Reporter

    Attorneys Present for Plaintiff(s)                                   Attorneys Present for Defendant(s)
             None Present                                                          None Present

Proceedings: IN CHAMBERS - ORDER RE MOTION TO REMAND ACTION TO LOS
             ANGELES COUNTY SUPERIOR COURT [9]

        On June 26, 2018, Plaintiff Luiza Arutunian filed a Complaint in Los Angeles County
Superior Court against Defendant Mercedes-Benz USA, LLC. See Removal Notice, Ex. A at 23–
30 (Compl.) [Doc. # 1].1 The Complaint alleges the following claims in connection with a 2015
Mercedes-Benz G550 that Plaintiff leased from a third-party: two causes of action under the
Magnuson-Moss Warranty Act (“MMWA”) and two causes of action under the Song-Beverly
Consumer Warranty Act. See id. at 26–30. On August 8, 2018, Defendant removed the action,
invoking this Court’s federal question, diversity, and supplemental jurisdiction. See Removal
Notice at 1 [Doc. # 1.] On August 21, 2018, Plaintiff filed the instant motion to remand (“MTR”).
[Doc. # 9.] The MTR has since been fully briefed. [Doc. ## 15, 17.] Having duly considered the
parties’ written submissions, the Court DENIES Plaintiff’s MTR.

                                                    I.
                                             LEGAL STANDARD

        “[A] party seeking to remove a case to federal court has the burden of proving that all the
requirements of removal have been met. That burden goes not only to the issue of federal
jurisdiction, but also to questions of compliance with statutes governing the exercise of the right
of removal.” See Parker v. Brown, 570 F. Supp. 640, 642 (S.D. Ohio 1983); accord Riggs v. Plaid
Pantries, Inc., 233 F. Supp. 2d 1260, 1264 (D. Or. 2001). If only written materials are submitted
for the district court’s consideration, then the removing defendant need only establish a prima facie
case to survive a motion to remand. See Parker, 570 F. Supp. at 642–43; cf. Leite v. Crane Co.,
749 F.3d 1117, 1121–22 (9th Cir. 2014) (a motion to remand for lack of subject matter jurisdiction
is governed by Rule 12(b)(1) standards); ActiveVideo Networks, Inc. v. Trans Video Elecs., Ltd.,

         1
             All page references herein are to page numbers inserted by the CM/ECF system.


 CV-90                                    CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk KT
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

 Case No.        CV 18-6806-DMG (RAOx)                                               Date     December 17, 2018

 Title       Luiza Arutunian v. Mercedes-Benz USA, LLC                                               Page     2 of 4

975 F. Supp. 2d 1083, 1085–86 (N.D. Cal. 2013) (“When a factual [Rule 12(b)(1)] motion to
dismiss is made and only written materials are submitted for the court’s consideration, a plaintiff
need only establish a prima facie case of jurisdiction.”).

                                                      II.
                                                  DISCUSSION

        Plaintiff contends that this action should be remanded to state court for two reasons: (1) the
Court lacks federal question jurisdiction over her MMWA claims, and (2) the Court should decline
to exercise supplemental jurisdiction over her Song-Beverly Act claims because they
“substantially predominate” over the MMWA claims.2 See MTR at 3–8. Both arguments are
without merit.

        With regard to her first contention, Plaintiff contends that her case “does not arise out of a
federal question . . . .” See id. at 3 (emphasis deleted). This assertion is belied by the fact that
Plaintiff explicitly raises claims under the MMWA. See Compl. at 26–28 [Doc. # 1]; Milicevic v.
Fletcher Jones Imports, Ltd., 402 F.3d 912, 917 (9th Cir. 2005) (“[T]he Magnuson–Moss Warranty
Act creates a federal private cause of action for a warrantor’s failure to comply with the terms of
a written warranty . . . .” (emphasis added)); Grable & Sons Metal Prods., Inc. v. Darue Eng’g &
Mfg., 545 U.S. 308, 312 (2005) (“Th[e] provision for federal-question jurisdiction is invoked by
and large by plaintiffs pleading a cause of action created by federal law . . . .” (emphasis added)).

        Further, Plaintiff’s federal claims satisfy the MMWA’s $50,000 amount-in-controversy
requirement. See 15 U.S.C. § 2310(d)(3)(b) (“No claim shall be cognizable in a suit brought [in
federal court] . . . if the amount in controversy is less than the sum or value of $50,000 (exclusive
of interests and costs) computed on the basis of all claims to be determined in this suit . . . .”).
Because the MMWA is silent on the question of remedies, courts “turn[] to the applicable state
law to determine what remedies are available under the Act, which of necessity informs the
potential amount in controversy.” See Romo v. FFG Ins. Co., 397 F. Supp. 2d 1237, 1239 (C.D.
Cal. 2005); see also Gusse v. Damon Corp., 470 F. Supp. 2d 1110, 1117 (C.D. Cal. 2007)
(“[C]ourts must look to state substantive law to determine the remedies for breach of an express
warranty.”). State law authorizes a plaintiff to recover “restitution in an amount equal to the actual
price paid or payable by the [lessee] . . . .” See Cal. Civ. Code § 1793.2(d)(2)(B); id.


         2
            Plaintiff also appears to argue that the Court should decline to exercise supplemental jurisdiction because
her state claims are “novel or complex[.]” See Reply at 3, 5–6. The Court rejects any such assertion because Plaintiff
failed to cogently raise it. See Fed. R. Civ. P. 7(b)(1)(B) (“A request for a court order must be made by motion. The
motion must: . . . state with particularity the grounds for seeking the order . . . .”).

 CV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

 Case No.        CV 18-6806-DMG (RAOx)                                                  Date     December 17, 2018

 Title       Luiza Arutunian v. Mercedes-Benz USA, LLC                                                  Page     3 of 4

§ 1793.2(d)(2)(D) (providing that this remedy is available to lessees).3 Plaintiff prays for this relief
in connection with her MMWA claims.4 See Compl. at ¶¶ 41.a, 49.a [Doc. # 1].

        The lease attached to the Complaint shows that Plaintiff was obligated to pay $35,000 on
the date of execution (i.e., August 28, 2015) and $1,589 for each month thereafter until the
conclusion of the lease term (i.e., August 28, 2020). See Compl., Ex. A at 20 (lease agreement)
[Doc. # 1]. The Complaint does not indicate that Plaintiff defaulted on the lease before she
“revoked acceptance” of the vehicle on December 28, 2017. See Compl. at ¶ 25 [Doc. # 1].
Consequently, Plaintiff’s allegations establish that she seeks $77,903, which is comprised of the
$35,000 down payment and 27 monthly rent payments (the later of which amounts to $42,903).5
Moreover, although Plaintiff contends that the Court should not utilize her “maximum recovery”
to determine the amount-in-controversy, that position is inconsistent with clearly established law.
See Lewis v. Verizon Commc’ns, Inc., 627 F.3d 395, 400 (9th Cir. 2010) (“The amount in
controversy is simply an estimate of the total amount in dispute, not a prospective assessment of
defendant’s liability.”); Romo, 397 F. Supp. 2d at 1240 (“There is nothing in the text of the
Magnuson-Moss Act that would indicate that the amount in controversy for that statute is assessed
any differently than the diversity jurisdiction requirement found in 28 U.S.C. § 1332.”).

        Lastly, Plaintiff contends that her state law claims substantially predominate over her
federal causes of action because the Song-Beverly Act supposedly “presents a better remedy to

         3
           Although this remedy is available only for a “new motor vehicle,” see Cal. Civ. Code § 1793.2(d)(2), the
2015 Mercedes-Benz G550 falls within the scope of that term, see Compl. at ¶¶ 8, 15–16 (alleging that Defendant
“issued and supplied to Lessor several written warranties, including a four (4) year or fifty thousand (50,000) mile
factory warranty, as well as other standard warranties fully outlined in the Manufacturer’s Warranty Booklet[,]” and
claiming that the vehicle had been driven for only 19 miles at the time it was transferred to Plaintiff) [Doc. # 1];
Victorino v. FCA US LLC, 326 F.R.D. 282, 301 (S.D. Cal. 2018) (“[T]he definition of ‘new motor vehicle’ . . . includes
‘a motor vehicle sold with a manufacturer’s new car warranty.’” (quoting Jensen v. BMW of N. Am., Inc., 35 Cal. App.
4th 112, 123 (1995))).
         4
          Plaintiff claims that she cannot “recover a full refund plus additional charges” under the MMWA. See MTR
at 5. Although Plaintiff cites California Civil Code section 1793.2 for this proposition, she does not explain why the
remedies provided under that statute are not available under the MMWA. See id. at 4–5; Reply at 5.
         5
           California law provides that “the amount to be paid by the manufacturer to the [lessee] may be reduced by
the manufacturer by that amount directly attributable to use by the [lessee] prior to the time the [lessee] first delivered
the vehicle to the manufacturer . . . .” See Cal. Civ. Code § 1793.2(d)(2)(C). That provision would reduce the amount-
in-controversy by only $13,418.55, which leaves $64,484.45 available for Plaintiff to recover. See id. (providing the
formula for calculating the amount directly attributable to use, which utilizes the actual price of the vehicle and the
mileage at the time it is delivered to the manufacturer); See Compl., Ex A at 32 (providing that the vehicle’s price is
$139,691.68) [Doc. # 1]; Compl., Ex. B at 41 (letter in which Plaintiff’s counsel asserts that the final repair attempt
occurred when the vehicle had been driven for 11,527 miles) [Doc. # 1].

 CV-90                                     CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk KT
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.      CV 18-6806-DMG (RAOx)                                    Date   December 17, 2018

 Title    Luiza Arutunian v. Mercedes-Benz USA, LLC                                   Page    4 of 4

aggrieved [p]laintiffs in the state of California” than does the MMWA. See MTR at 7; Reply at 5.
That assertion fails because, as noted supra, Plaintiff has not adequately supported it and federal
courts often look to state law to determine which remedies are available under the MMWA. See,
e.g., Romo, 397 F. Supp. 2d at 1240 (“The Court . . . believes that the Song-Beverly civil penalties
. . . ought to be treated the same for the purposes of this analysis [of the amount-in-controversy
under the MMWA].”). Additionally, all of Plaintiff’s claims arise out of the same defects to the
2015 Mercedez-Benz G550. See Compl. at ¶¶ 19–30, 37, 41, 43, 46–49, 51, 54, 56–62 [Doc. # 1].
Therefore, on this record, the factors of “judicial economy, convenience, fairness, and comity”
weigh in favor of exercising supplemental jurisdiction over the state law claims and refraining
from severing them from the federal claims. See Satey v. JP Morgan Chase & Co., 521 F.3d 1087,
1091 (9th Cir. 2008) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 351 (1988)).

        In sum, the Court has federal question jurisdiction over Plaintiff’s MMWA claims, and she
has failed to demonstrate that the Court should decline to exercise supplemental jurisdiction over
her state law claims. For those reasons, the Court need not determine whether diversity jurisdiction
over Plaintiff’s state law claims is proper.

                                                 III.
                                             CONCLUSION

         In light of the foregoing, the Court DENIES Plaintiff’s MTR.

IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
